UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2012 Regal-Beloit Corporation (Exact name of registrant as specified in its charter) Wisconsin 1-7283 39-0875718 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin 53511-6254 (Address of principal executive offices, including Zip code) (608) 364-8800 (Registrant’s telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 31, 2012, Regal Beloit Corporation (the “Company”) issued a news release reporting the financial results of the Company for the financial period ended June 30, 2012. A copy of the Company’s news release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 7.01Regulation FD Disclosure. On August 1, 2012, the Company held a conference call to discuss its financial results for the financial period ended June 30, 2012 and provided a presentation in connection therewith.A copy of the Company’s conference call presentation is furnished as Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits.The following exhibits are being furnished herewith: News Release of Regal Beloit Corporation, dated July 31, 2012. Regal Beloit Corporation Presentation of August 1, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGAL BELOIT CORPORATION Date:August 1, 2012By: /s/ Peter C. Underwood Peter C. Underwood Vice President, General Counsel and Secretary REGAL BELOIT CORPORATION Exhibit Index to Report on Form 8-K Dated July 31, 2012 Exhibit Number Exhibit Description News Release of Regal Beloit Corporation, dated July 31, 2012. Regal Beloit Corporation presentation of August 1, 2012.
